Citation Nr: 1609560	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  08-28 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to May 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from November 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In August 2011, the Veteran testified at a hearing before an Acting Veterans Law Judge (AVLJ) and a transcript of that hearing has been associated with the claims file. 

In September 2012, the Board remanded the appeal for additional development. 

In October 2014, the Board denied the Veteran's service connection claim for chronic anemia and reopened the service connection claim for hypertension.  The underlying hypertension claim, as well as the hearing loss claim, was remanded for further development.

In a January 2016 letter, the Board notified the Veteran that the AVLJ who presided over his August 2011 hearing is no longer employed by the Board, and for this reason, offered him an opportunity to request a new hearing before a sitting Veterans Law Judge pursuant to 38 CFR 20.707.   In the following month, the Veteran replied by indicating that he did not wish to appear at another Board hearing and asked that his case be considered based on the evidence of record.

The hypertension and bilateral hearing loss claims have returned to the Board for further review.  However, as discussed in further detail below, the issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is again REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board also notes that the Veteran filed a VA Form 21-526EZ in November 2015 on which he filed claims for arthritis in the bilateral arms and feet.  (The hearing loss issue is already on appeal).  The Board does not have jurisdiction of these issues, and therefore they are REFERRED to the Agency of Original Jurisdiction for the appropriate development.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, to include Agent Orange. 

2.  The Veteran has a current disability of hypertension, bu there was neither vascular injury nor disease nor chronic symptoms of hypertension manifested during service; symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service. 
 
3.  The Veteran's current hypertension is not causally or etiologically related to service, to include presumed herbicide exposure during service.


CONCLUSION OF LAW

The criteria to establish service connection for hypertension, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law, which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

 The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the appellant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  The RO provided the Veteran with notice letter in July 2008, which notified him of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised as to how disability ratings and effective dates are assigned.

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records (STRs) as well as his records from Eastern Colorado Health Care System, St. Anthony Family Medical Center, the Social Security Administration (SSA), University Hospital, and Denver Health Medical Center.  Pursuant to the Board's 2014 remand, the AOJ provided the Veteran with a VA examination and medical opinion and obtained additional VA treatment records.     

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the August 2011 Board hearing, the AVLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's hypertension is related to his service.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).  Moreover, based on the testimony received, the Board in October 2014 remanded the hypertension claim for an examination, etiology opinion, and additional VA treatment records, thus preventing any prejudice to the Veteran.  Further, the Veteran appears to be satisfied with the 2011 hearing because he wishes to proceed further without an additional hearing after learning that the AVLJ is no longer employed by the Board. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with this claim have been satisfied.


III.  Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.   Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253  (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). 

In this case, the Veteran is currently diagnosed with hypertension (cardiovascular-renal disease) which is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies here.

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, to include hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition, presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).  In this case, the Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicides during service.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  and 38 C.F.R. § 3.307(d)  are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e)  to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date. 

Note 3 indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. 
38 C.F.R. § 3.309(e).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


IV.  Analysis

The Veteran seeks service connection for hypertension.  Hypertension refers to persistently high arterial blood pressure.  For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

In this case, the Veteran's medical evidence confirms a current diagnosis of essential hypertension.  However, after a review of all the evidence, both lay and medical, the Board finds that no vascular injury, disease, or chronic symptoms of hypertension occurred during service or were manifested during service.  A review of the Veteran's STRs shows no symptoms, treatment, or diagnoses referable to hypertension.  During his May 1969 Medical Examination conducted upon service separation, there was no diagnosis of hypertension; his blood pressure reading was 110/64.  In addition, on his May 1969 Report of Medical History, the Veteran checked the box indicating that he had not had high blood pressure, as relevant.  The Board affords great probative value to the service treatment and examination reports because they are probative both as to the Veteran's subjective reports and their resulting objective findings and were generated with a view towards ascertaining the Veteran's then-state of physical and mental fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Thus, the Board finds that the most probative evidence of record weighs against the existence of any disease or injury in service.

Symptoms of hypertension were not continuous since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, DC 7101.  The first documentation of hypertension is not shown in the record until a September 1984 VA "Agent Orange" examination.  Following that examination, the Veteran was referred to the hypertension clinic for follow-up and was ultimately started on anti-hypertensive medication.  Thus, the first evidence of any evidence of hypertension (and/or of an elevated blood pressure reading per July 2015 VA examiner) was not demonstrated until 1984, approximately 15 years after the Veteran's service separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  

The Board recognizes that a March 1994 VA examiner stated that the Veteran's hypertension was diagnosed "possibly in 1979."  However this opinion is stated in equivocal terms, and the equivocal nature of the opinion diminishes its probative value.  Evidence of a mere possibility is too equivocal to substantiate the Veteran's claim. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.).  At any rate, even considering a possible first hypertension diagnosis in 1979, continuity is still not shown as this would have occurred 10 years after service separation.

Accordingly, the Board finds the Veteran's contemporaneous service treatment records more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of hypertension since service, as it is not shown in service or any event in service that could have caused them.  Service connection for hypertension based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is therefore not warranted. 

In addition, for the reasons expressed above, the Veteran's hypertension did not manifest to a compensable degree during the first post-service year and the evidence does not otherwise show manifestations of hypertension to a degree of ten percent within one year of service separation.  Accordingly, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that hypertension, which first manifested many years after service, was not caused by any in-service event, including presumed herbicide exposure during service.  As noted, the Veteran is presumed to have been exposed to herbicides during service based on his service in Vietnam.  However, hypertension is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  Accordingly, the Board finds that entitlement to service connection based on herbicide exposure must be denied on a presumptive basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  In so finding, the Board recognizes the scientific studies which reviewed as part of that regulatory process indicated that there was "limited or suggestive evidence" of a possible relationship between herbicide exposure and hypertension that developed many years later; however, the possibility could not clearly be distinguished from more prevalent scientifically established risk factors in evaluating the risk to individual veterans.  It was also noted that there were limitations in the studies regarding hypertension.  See 79 Fed. Reg. 20,309, 20,310 (April 11, 2014).  Accordingly, the Board does not find that a "limited or suggestive evidence of association" category for hypertension is equivalent to a finding that a relationship "as likely as not" exists or that the evidence on this matter is in equipoise.  

Moreover, after reviewing the record and examining the Veteran, a July 2015 VA medical examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by service, to include presumed herbicide exposure during service.  The examiner reasoned that the etiology of the Veteran's blood pressure elevation is a combination of genetic predisposition and adrenergic tone, as well as increased rigidity of vessels due to calcium and lipid buildup along the walls.  The examiner stated further that the Veteran's hypertension clearly began after his discharge from active service at approximately 37 years of age.  In addition to his risk factor of age, the examiner also noted the Veteran's family history of cardiac disease and hypertension, and a personal history of hyperlipidemia and gender.  The examiner also noted that the Veteran had no evidence of elevated blood pressure readings until 1984, approximately 15 years after discharge from active service.  In addition, while acknowledging that the Veteran has a presumed exposure to herbicide agents, the VA examiner found no evidence linking his hypertension to any herbicides that were present in Vietnam at the time, explaining that arsenic is the single-identified herbicide that could cause hypertension but stated this is rapidly cleared and would not cause a chronic hypertension.  (Reference Up-To-Date 2015).  

The July 2015 VA medical opinion is based on an accurate history, medical expertise and training, and provided a sound rationale for the medical opinion, and is therefore of significant probative value.  Importantly, the Veteran has not provided a contrary medical opinion.  See Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  As such, direct and presumptive service connection for hypertension may not be established, including as due to herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The only evidence of record supporting the Veteran's contentions that his hypertension is etiologically related to his active service is his lay evidence.  His lay statements and testimony on the issue of etiology of his current hypertension to service is not competent because the question of etiology is a complex medical question and as a layperson he is not competent to provide an opinion relating it to service.  Such a diagnosis requires clinical blood pressure readings which are neither found within the record during or immediately following his service period, and are not alleged by the Veteran.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular-renal system, the various causes of unobservable hypertension, and would involve objective clinical testing and expertise that the Veteran is not competent to perform.  The Veteran's statements attributing current hypertension to service, to include herbicide exposure, are further outweighed by the lay and medical evidence of record showing no hypertension symptoms, diagnosis, or treatment at, and for years, service separation, and no etiological relationship of the hypertension to in-service exposure to herbicides. 

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the hypertension disability was not incurred in service, and is not otherwise related to service, to include presumed exposure to herbicides.  As such, service connection for hypertension is not warranted.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102.


ORDER

Service connection for hypertension, to include as due to inservice herbicide exposure, is denied.  

REMAND

An additional remand is necessary prior to analyzing the merits of the service connection claim for bilateral hearing loss. 

In the October 2014 remand, the Board requested that the AOJ physically or electronically associate with the claims file all of the Veteran's records found in the "Tools-Audiogram Display or ROES" cited to by the March 29, 2012, VA treatment record from the Eastern Colorado Health Care System including all audiology clinical findings, and thereafter provide the Veteran with a VA audiology examination and opinion.  

First, in response to the record request, the AOJ added the March 29, 2012, VA treatment record to the claims file (which was already of record in "Virtual VA"), but did not, as requested, associate the items contained under the tab titled,  "Tools-Audiogram Display or ROES." On remand, this must be accomplished.

Second, while the AOJ provided the Veteran with the requested VA audiology examination in July 2015, the Veteran challenges the adequacy of the etiology opinion provided.  The July 2015 VA audiologist determined that the Veteran's current hearing loss is less likely as not caused by, or a result of, military noise exposure, reasoning that delayed onset hearing loss likely did not occur as the Veteran had no significant threshold shift beyond normal measurement variability while in service (no hearing injury while in service).

In October 2015 written argument, the Veteran, through his representative, asserted that the July 2015 opinion is inadequate because it appears that the examiner dismissed the Veteran's threshold shift in service.  Moreover, to the extent that the opinion relies solely on the absence of hearing loss at service separation, the Veteran finds the opinion inadequate.

The Board also observes that the examiner's primary contention for his negative nexus opinion was that there was an insignificant threshold shift in the Veteran's separation audiogram, and therefore, his current hearing loss could not have been the result of any noise exposure during his service.  However, the Board finds that this opinion does not consider more recent research, cited below, involving hearing loss.  For these reasons, the Board finds the reasoning of the July 2015 VA hearing loss opinion inadequate, an addendum is needed to clarify the etiology of the currently diagnosed hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Electronically associate with the claims file all of the Veteran's records FOUND IN THE TAB tilted, "Tools-Audiogram Display or ROES" which was cited in a March 29, 2012, VA treatment record from the Eastern Colorado Health Care System.

2.  Then after obtaining any additional outstanding relevant evidence, forward the Veteran's claims file to July 2015 VA audiology examiner for the purpose of obtaining an addendum as to the nature and etiology of the current bilateral hearing loss disability.  The need for the Veteran to be re-examined is left to the designee's discretion. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although a review of the claims file is imperative, attention is called to the following:

a.  The Veteran's October 1967 entrance audiogram and his May 1969 separation audiogram.

b.  The Veteran is competent to report hearing difficulty in service and ever since.

c.  July 2015 VA examination report diagnosing bilateral hearing loss and conceding loud noise exposure during service.

d.  The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

e.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

THEN, the examiner is asked to respond to the following:

i.  Specifically address whether the Veteran's claimed in-service incidents of daily exposure to loud noise from driving a truck, and from noise generated by convoys, small arms fire, and artillery, without ear protection, could result in or aggravate his current hearing loss. 

Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service noted herein resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

ii.  Additionally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss.  J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift.  JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates.  J. Neurophysiol.110, 577-586.

The examiner must review all medical evidence associated with the claims file.  However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise. 

A complete rationale for any opinion expressed should be included in the examination report.

3.  Then, readjudicate the service connection claim for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.   Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


